J. A10037/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                     v.                     :
                                            :
DANIEL McVEIGH,                             :         No. 3367 EDA 2015
                                            :
                          Appellant         :


             Appeal from the Judgment of Sentence, May 26, 2015,
              in the Court of Common Pleas of Philadelphia County
        Municipal Court - Traffic Division at No. MC-51-CR-0028625-2014


BEFORE: DUBOW, J., SOLANO, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                       FILED JUNE 14, 2017

        Daniel McVeigh appeals from the May 26, 2015 judgment of sentence

of nine months’ reporting probation imposed after he was found guilty of one

count of possession of a controlled substance.1         After careful review, we

affirm the judgment of sentence.

        The trial court summarized the relevant facts of this case as follows:

                     On August 22, 2014, Officer Rahill was on
              patrol in a high crime area near the intersection of
              Somerset and Mascher streets. At approximately
              10:30 AM, Rahill saw [a]ppellant failing to stop at a
              stop sign at the corner. After turning on his lights
              and sirens, the officer stopped [a]ppellant’s 2009
              Honda and approached the driver’s side. Appellant
              appeared very nervous and Officer Rahill saw him
              “stuffing” something into his left pocket.            He
              subsequently asked [a]ppellant to step out of the
              vehicle for a safety frisk and frisked [a]ppellant’s left

1
    35 P.S. § 780-113(a)(16).
J. A10037/17


            pocket by patting the outside of the pants with an
            open palm. As a result of the open palm pat-down,
            Officer Rahill felt “a bumpy package” which he
            immediately recognized as heroin; in fact, he had felt
            this type of packaging dozens of times before. From
            [a]ppellant’s pocket, Officer Rahill recovered fifteen
            small Ziploc packets of heroin bundled together with
            a rubber band.

Trial court opinion, 7/8/16 at 1-2 (citations to notes of testimony omitted).

      Appellant was subsequently arrested and charged with one count of

possession of a controlled substance. On May 26, 2015, appellant made an

oral motion before the Municipal Court of Philadelphia to suppress the

physical evidence seized as a result of Officer Rahill’s stop, frisk, and search

of his person.    (See notes of testimony, 5/26/15 at 4-5.)           Following

testimony from both appellant and Officer Rahill, the trial court denied

appellant’s suppression motion, and this matter immediately proceeded to a

negotiated stipulated trial. (Id. at 53-55.) That same day, the trial court

found appellant guilty of possession of a controlled substance and sentenced

him to nine months’ reporting probation. (Id. at 56; see also negotiated

stipulated trial order, 5/26/15.)   On October 23, 2015, appellant filed a

petition for writ of certiorari in the Philadelphia Court of Common Pleas,

which was ultimately denied. On November 6, 2015, appellant filed a timely

notice of appeal. On April 29, 2016, the trial court ordered appellant to file a

concise statement of errors complained of on appeal, in accordance with

Pa.R.A.P. 1925(b).    Appellant filed a timely Rule 1925(b) statement on




                                     -2-
J. A10037/17


May 20, 2016, and the trial court filed its Rule 1925(a) opinion on July 8,

2016.

        Appellant raises the following issues for our review:

              1.    Where appellant was stopped in broad daylight
                    for a minor traffic violation and the officer, as
                    he approached, merely saw appellant put
                    something in his pocket, was not the ensuing
                    frisk unlawful as there were no reasonable
                    grounds to believe appellant was armed and
                    dangerous?

              2.    Was not appellant searched without probable
                    cause and in violation of the plain feel
                    exception to the warrant requirement where,
                    during a frisk, the officer felt in appellant’s
                    pants pocket what he described as a
                    “bumpy package,” the incriminating nature of
                    which was not immediately apparent?

Appellant’s brief at 3.

        Our standard of review when addressing a challenge to a trial court’s

denial of a suppression motion is well settled.

              [An appellate court’s] standard of review in
              addressing a challenge to the denial of a suppression
              motion is limited to determining whether the
              suppression court’s factual findings are supported by
              the record and whether the legal conclusions drawn
              from those facts are correct.           Because the
              Commonwealth prevailed before the suppression
              court, we may consider only the evidence of the
              Commonwealth and so much of the evidence for the
              defense as remains uncontradicted when read in the
              context of the record as a whole.          Where the
              suppression court’s factual findings are supported by
              the record, [the appellate court is] bound by [those]
              findings and may reverse only if the court’s legal
              conclusions are erroneous.



                                       -3-
J. A10037/17


Commonwealth v. Jones, 121 A.3d 524, 526 (Pa.Super. 2015), appeal

denied, 135 A.3d 584 (Pa. 2016) (citation omitted; brackets in original).

     “Both the Fourth Amendment of the United States Constitution and

Article 1, Section 8 of the Pennsylvania Constitution guarantee individuals

freedom from unreasonable searches and seizures.”       Commonwealth v.

Bostick, 958 A.2d 543, 550 (Pa.Super. 2008), appeal denied, 987 A.2d

158 (Pa. 2009) (citation and internal quotation marks omitted). “To secure

the right of citizens to be free from such intrusions, courts in Pennsylvania

require law enforcement officers to demonstrate ascending levels of

suspicion to justify their interactions with citizens to the extent those

interactions compromise individual liberty.”   Commonwealth v. Reppert,

814 A.2d 1196, 1201 (Pa.Super. 2002) (citation omitted).      Courts in this

Commonwealth have recognized three types of interactions between

members of the public and the police: a mere encounter, an investigative

detention, and a custodial detention.

           A mere encounter between police and a citizen need
           not be supported by any level of suspicion, and
           carr[ies] no official compulsion on the part of the
           citizen to stop or to respond. An investigatory stop,
           which subjects a suspect to a stop and a period of
           detention . . . requires a reasonable suspicion that
           criminal activity is afoot. A custodial search is an
           arrest and must be supported by probable cause.

Commonwealth v. Kendall, 976 A.2d 503, 506 n.2 (Pa.Super. 2009)

(citations and internal quotation marks omitted).




                                    -4-
J. A10037/17


      In the seminal case of Terry v. Ohio, 392 U.S. 1 (1968), the United

States Supreme Court indicated that police may stop and frisk a person

where they have a reasonable suspicion that criminal activity is afoot and

that the suspect may be armed and dangerous.         Id. at 27.   “Reasonable

suspicion is a less stringent standard than probable cause necessary to

effectuate a warrantless arrest, and depends on the information possessed

by police and its degree of reliability in the totality of the circumstances.”

Commonwealth v. Brown, 996 A.2d 473, 477 (Pa. 2010).              An appellate

court must give weight “to the specific, reasonable inferences drawn from

the facts in light of the officer’s experience and acknowledge that innocent

facts, when considered collectively, may permit the investigative detention.”

Id. (citation omitted). We are mindful of the fact that,

            the totality of the circumstances test does not limit
            our inquiry to an examination of only those facts that
            clearly indicate criminal conduct. Rather, even a
            combination of innocent facts, when taken together,
            may warrant further investigation by the police
            officer.

Commonwealth v. Hughes, 908 A.2d 924, 927 (Pa.Super. 2006) (citations

and internal quotations omitted).

      Appellant first argues that Officer Rahill’s frisk of his person was

unlawful because he lacked reasonable suspicion to believe that appellant

was armed and dangerous.        (Appellant’s brief at 7.)   For the following

reasons, we disagree.




                                     -5-
J. A10037/17


      Upon review, we conclude         that Officer   Rahill was   justified in

conducting a Terry frisk of appellant after observing conduct that led him to

reasonably conclude, in light of his experience as a police officer, that

appellant may have been armed and dangerous. The record establishes that

Officer Rahill was on patrol alone in a high drug and crime area the morning

of August 22, 2014, when he observed appellant commit a traffic violation.

(Notes of testimony, 5/26/15 at 7-8.)        Officer Rahill testified that after

stopping and approaching appellant’s vehicle, he observed that appellant

was “visibly shaking and very nervous” and that he took evasive action by

“stuffing something into his left pocket.” (Id. at 8.) Officer Rahill indicated

that based upon his training and experience as a six-year veteran of the

Philadelphia Police Department, he requested that appellant step out of his

vehicle for a safety frisk. (Id. at 9-10.)

      Courts in this Commonwealth have long recognized that although an

appellant’s presence in a high-crime area is insufficient, in and of itself, to

support a finding of reasonable suspicion, “nervous, evasive behavior” and

“the fact that the stop occurred in a high crime area” are pertinent factors in

determining reasonable suspicion. In re D.M., 781 A.2d 1161, 1163-1164

(Pa. 2001) (citation and internal quotation marks omitted); see also

Commonwealth v. Valdivia, 145 A.3d 1156, 1162 (Pa.Super. 2016),

appeal granted, 2017 WL 444717 (Pa. 2017) (stating, “nervous behavior

during a traffic stop, combined with other factors, may give rise to



                                      -6-
J. A10037/17


reasonable suspicion that criminal activity is afoot.” (citation omitted));

Commonwealth v. Buchert, 68 A.3d 911, 914-916 (Pa.Super. 2013),

appeal denied, 83 A.3d 413 (Pa. 2014) (holding that an officer had reason

to suspect that his safety was in danger sufficient to justify a warrantless

search of defendant’s vehicle where the defendant made furtive movements,

was extremely nervous, and the stop was conducted at night). Based on the

foregoing, we agree with the trial court that, under the totality of the

circumstances, Officer Rahill’s frisk of appellant was supported by reasonable

suspicion that appellant may be armed and dangerous.

      Appellant further contends that Officer Rahill exceeded the permissible

scope of the plain feel doctrine to the warrant requirement “where, during a

frisk, the officer felt in appellant’s pants pocket what he described as a

‘bumpy package,’ the incriminating nature of which was not immediately

apparent[.]” (Appellant’s brief at 13.) We disagree.

      This court has recognized that “[i]f, during the course of a valid

investigatory stop, an officer observes unusual and suspicious conduct on

the part of the individual which leads [the officer] to reasonably believe that

the suspect may be armed and dangerous, the officer may conduct a

pat-down of the suspect’s outer garments for weapons.” Commonwealth

v. Preacher, 827 A.3d 1235, 1239 (Pa.Super. 2003).

            In order to justify a frisk under Terry[,] the officer
            must be able to point to particular facts from which
            he reasonably inferred that the individual was armed
            and dangerous. Such a frisk, permitted without a


                                     -7-
J. A10037/17


              warrant and on the basis of reasonable suspicion less
              than probable cause, must always be strictly limited
              to that which is necessary for the discovery of
              weapons which might be used to harm the officer or
              others nearby.

Id. (internal quotation marks and citation omitted). “Weapons found as a

result of [a Terry] pat-down may be seized. Nonthreatening contraband

may be seized only if it is discovered in compliance with the plain

feel doctrine.”       Commonwealth v. Thompson, 939 A.2d 371, 376

(Pa.Super. 2007), appeal denied, 956 A.2d 434 (Pa. 2008) (emphasis

added).

     In explaining the plain feel doctrine, the Pennsylvania Supreme Court

has stated:

              [In Minnesota v. Dickerson, 508 U.S. 366, 375
              (1993), the United States Supreme Court] adopted
              the so-called plain feel doctrine and held that a
              police officer may seize non-threatening contraband
              detected through the officer’s sense of touch during
              a Terry frisk if the officer is lawfully in a position to
              detect the presence of contraband, the incriminating
              nature of the contraband is immediately apparent
              from its tactile impression and the officer has a
              lawful right of access to the object.              . . .
              Immediately apparent means that the officer readily
              perceives, without further exploration or searching,
              that what he is feeling is contraband.          If, after
              feeling the object, the officer lacks probable cause to
              believe that the object is contraband without
              conducting some further search, the immediately
              apparent requirement has not been met and the
              plain feel doctrine cannot justify the seizure of the
              object.




                                        -8-
J. A10037/17


Commonwealth v. Stevenson, 744 A.2d 1261, 1265 (Pa. 2000) (some

citations omitted).

      Instantly, Officer Rahill testified that during the course of the safety

frisk of appellant, he felt a “bumpy package” in appellant’s front left pocket

that he immediately recognized as narcotics packaging based on his

experience as a six-year veteran of the Philadelphia Police Department with

over 50 narcotics arrests.     (Notes of testimony, 5/26/15 at 9-11.)      On

cross-examination, Officer Rahill further testified as follows:

            Q.     Fair to say you didn’t see any kind of bulge in
                   his pocket when [appellant] stepped out of the
                   car?

            A.     Initially, when he stepped out of the car, I did
                   not see a bulge, but when I did the safety
                   frisk, when I patted his jeans, the left pocket
                   there -- I could -- at that time, I saw there was
                   a bulge and I could feel the narcotics through
                   the pocket.

            ....

            Q.     And when you say you recognized it as
                   narcotics packaging, you recognized it was
                   little Ziploc packets?

            A.     The way it was packaged was [sic] bundled
                   together with a rubber band around it.

            Q.     And -- and it’s your testimony that you could
                   feel that after a quick frisk?

            A.     Yes.




                                      -9-
J. A10037/17


Id. at 23-25.    The record also indicates that Officer Rahill’s pat-down of

appellant was conducted with an “open palm,” and he did not manipulate or

squeeze the packaging he felt in appellant’s left pocket. (Id. at 24.)

       Based on this testimony, we agree with the trial court’s conclusion that

Officer Rahill’s seizure of the narcotic packets from appellant’s pocket was

justified under the “plain feel” doctrine and did not exceed the proper scope

of a    Terry   pat-down.        See Stevenson, 744       A.2d at 1264-1265.

Accordingly, appellant’s claim that the trial court erred in failing to suppress

the physical evidence seized as a result of Officer Rahill’s stop, frisk, and

search of appellant’s person must fail.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph                      D.                 Seletyn,                    Esq.
Prothonotary

Date: 6/14/2017




                                      - 10 -